Name of Selling Leasehold Owner Ownership Interest Alan Downing Revocable Trust, dated April 25, 1992 1.5625% Cherokee Warrior, Inc. 6.2500% DNO, LLC 12.5000% Flatland Resources Corporation 6.2500% Maness Petroleum Corporation 2.5000% Nelson Oil and Gas, L.P. 9.3750% Rincon Energy, Inc. 6.2500% Ron Nelson Revocable Trust No. 1, U/T/D April 28, 1992 1.5625% RPX Energy Company 3.1250% Debbie Schmitt, LLC 15.6250% Stange Properties, LLC 3.1250% Stephen R. & Brenda S. Stewart, JTWROS 3.1250% Strickler Resourses USA LP 17.5000% Swift Services, Inc. 3.1250% Steve L. & Sherri Ventsam, JTWROS 3.1250% Walter Wood Revocable Trust, dated July 14, 2006 5.0000%
